     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4517 Page 1 of 6



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    TALAVERA HAIR PRODUCTS, INC., a                          Case No.: 18-CV-823 JLS (JLB)
      Nevada corporation,
12
                                              Plaintiff,       ORDER (1) DENYING WITHOUT
13                                                             PREJUDICE PLAINTIFF’S MOTION
      v.                                                       FOR DEFAULT JUDGMENT
14
                                                               AND/OR SUMMARY JUDGMENT
      TAIZHOU YUNSUNG ELECTRICAL
15                                                             AGAINST DEFAULTED
      APPLIANCE CO., LTD., a business
                                                               DEFENDANTS AND REQUEST FOR
16    entity; and THE INDIVIDUALS,
                                                               JUDICIAL NOTICE, AND
      PARTNERSHIPS, AND
17                                                             (2) DIRECTING PLAINTIFF TO
      UNINCORPORATED ASSOCIATIONS
                                                               FILE A SUPPLEMENTAL BRIEF
18    IDENTIFIED ON EXHIBIT “1,”
                                                               CONCERNING PERSONAL
19                                         Defendants.         JURISDICTION
20
                                                               (ECF No. 98)
21
22           Presently before the Court are Plaintiff Talavera Hair Products, Inc.’s Motion for
23    Default Judgment and/or Summary Judgment Against Defaulted Defendants1 (“Mot.,”
24
25
      1
        The “Defaulted Defendants” are those against whom Plaintiff secured an entry of default on February
26    21, 2019, minus those who have since been dismissed, namely: allforyoushopper.usa (3), ANIMON (4),
      anothercloud (5), Aosend (6), AoStyle (7), AuPolus (8), Beisirui Hair Store (11), Cai ming zhil (12), Ciao
27    Fashion (14), Enjoy&Life (19), Fosen Man (20), Georgy’s Store (22), Hairsmile (24), Judi Shop (26),
28    Kosmasl (27), Lanmpu Creative (31), MKLOPED (32), Mokshee Mokshee/Donop (34), MyBeautyCC
      (35), NAMO SHOP/FF Health (36), NewPollar (37), Olungts US (39), Puck Du/SmartGo (40), PUTOS

                                                           1
                                                                                             18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4518 Page 2 of 6



1     ECF No. 98) and Request for Judicial Notice of Default Judgments and Permanent
2     Injunctions Involving “Seller ID” Defendants Using Amazon and eBay (“RJN,” ECF No.
3     100). No Defaulting Defendant has filed a response to Plaintiff’s Motion. The Court took
4     the matter under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
5     See ECF No. 101. Having carefully considered the pleadings, Plaintiff’s arguments, and
6     the law, the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion and supporting
7     Request for Judicial Notice and DIRECTS Plaintiff to file a supplemental brief concerning
8     this Court’s personal jurisdiction over Defaulted Defendants.
9                                             BACKGROUND
10           “Plaintiff sells a unique and revolutionary patented product under the federally
11    registered trademark Split-Ender® that quickly and easily trims split ends from hair.” See
12    ECF No. 1 (“Compl.”) ¶ 13. “Plaintiff owns copyrights, trademark rights, and patent rights
13    regarding its Split-Ender® product.” Id. ¶ 16. On April 30, 2018, Plaintiff filed the instant
14    litigation against dozens of entities and individuals for copyright infringement pursuant to
15    17 U.S.C. §§ 101 et seq.; unfair competition pursuant the Lanham Act, 15 U.S.C. § 1125(a);
16    trademark infringement pursuant to 15 U.S.C. § 1114; and infringement of Plaintiff’s U.S.
17    Patents Nos. 6,588,108, 7,040,021, and 9,587,811 (collectively, the “U.S. Patents”)
18    pursuant to 35 U.S.C. § 271(a). See generally Compl. Plaintiff alleges that Defendants
19    “had full knowledge of Plaintiff’s copyrights, trademark rights and/or patent rights,” id. ¶
20    20, but nonetheless “Defendants are promoting, advertising, distributing, selling, and/or
21    offering for sale cheap copies of Plaintiff’s Split-Ender® hair trimmers in interstate
22    commerce that infringe Plaintiff’s copyrights, trademark rights, and patent rights” on
23    Amazon and/or eBay, id. ¶ 21; see also id. Ex. 1.
24    ///
25
26    (41), SunNatural/SunNature (44), Turritopsis nutricula (45), Ukliss Beauty (46), Wsduos (47), Yara-Yarn
      (48), Noledo (51), nantongaotaiguoji Trading Co Ltd (52), Beskol (53), Chunhet (54), Funny Fala (55),
27    Huixin Economic (56), NeSexy (57), Samantha Bowen (58), Vanylihair (60), YokEnjoy (61),
28    BEAUTYDESIGN (75), and S*SHOME (78). See generally ECF No. 98. The number in parentheses
      after each Defendant’s name is the “Defendant Number.” See id.

                                                        2
                                                                                          18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4519 Page 3 of 6



1           On May 3, 2018, Plaintiff filed a motion for a temporary restraining order (“TRO”).
2     See ECF No. 9. On May 10, 2018, the Court granted Plaintiff’s motion. See ECF No. 10.
3     The Court enjoined “[e]ach Defendant, its officers, directors, employees, agents,
4     subsidiaries, distributors, and all persons in active concert or participation with any
5     Defendant having notice of this Order” “from making, manufacturing, or causing to be
6     manufactured, importing, using, advertising or promoting, distributing, selling or offering
7     to sell split end hair trimmer products . . . that infringe” the U.S. Patents, id. at 9–10; “from
8     infringing any of the exclusive rights in 17 U.S.C. §106 with respect to Plaintiff’s
9     copyrighted packaging or from using Plaintiff’s distinctive trade dress packaging on
10    Defendants’ packaging,” id. at 10; from infringing Plaintiff’s copyrighted manual, id.; and
11    “from infringing, counterfeiting, or diluting Plaintiff’s registered Split-Ender® trademark,”
12    id. The TRO was extended and remains in place. See ECF No. 57 at 2.
13          On May 23, 2018, Plaintiff filed a motion requesting authorization for alternative
14    service. See ECF No. 18. On May 24, 2018, the Court granted Plaintiff’s motion,
15    authorizing service by e-mail and website publication. See generally ECF No. 19. On May
16    31, 2018, Plaintiff filed a Proof of Service of Summons and Complaint on Defendants 1,
17    2, 3, 4, 5, 6, 7, 8, 11, 12, 14, 15, 16, 19, 20, 21, 22, 24, 25, 26, 27, 29, 31, 32, 33, 34, 35,
18    36, 37, 38, 39, 40, 41, 43, 44, 45, 46, 47, 48, 75, 76, 77, 78. See ECF No. 25. On September
19    27, 2018, Plaintiff filed a Proof of Service of Summons and Complaint on Seller ID
20    Defendants 51, 52, 53, 54, 55, 56, 57, 58, 59, 60 and 61. See ECF No. 60. Subsequently,
21    Plaintiff filed a Request for Clerk’s Entry of Default, see ECF No. 63, as to the Defaulted
22    Defendants, which the Clerk entered on February 21, 2019, see ECF No. 65.
23          On March 16, 2020, Plaintiff filed the present Motion.
24                                       LEGAL STANDARD
25          “When entry of judgment is sought against a party who has failed to plead or
26    otherwise defend, a district court has an affirmative duty to look into its jurisdiction over
27    both the subject matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999)
28    (citing Williams v. Life Sav. and Loan, 802 F.2d 1200, 1203 (10th Cir. 1986)). “A judgment

                                                      3
                                                                                     18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4520 Page 4 of 6



1     entered without personal jurisdiction over the parties is void.” Id. (citing Thos. P. Gonzalez
2     Corp. v. Consejo Nacional De Produccion De Costa Rica, 614 F.2d 1247, 1255–56 (9th
3     Cir. 1980); Veeck v. Commodity Enterprises, Inc., 487 F.2d 423, 426 (9th Cir. 1973)). “To
4     avoid entering a default judgment that can later be successfully attacked as void, a court
5     should determine whether it has the power, i.e., the jurisdiction, to enter the judgment in
6     the first place.” Id.
7            “‘It is the plaintiff's burden to establish the court’s personal jurisdiction over a
8     defendant.’” Donell v. Keppers, 835 F. Supp. 2d 871, 876 (S.D. Cal. 2011) (quoting Doe
9     v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001)). “In considering whether to enter a
10    default judgment, a court may dismiss an action sua sponte for lack of personal
11    jurisdiction.” Id. (citing quoting In re Tuli, 172 F.3d at 712). “A court, however, must
12    provide to a plaintiff the opportunity to assert facts to establish that the exercise of personal
13    jurisdiction over a nonresident defendant is proper before dismissing an action for lack of
14    personal jurisdiction.” Facebook, Inc. v. Pedersen, 868 F. Supp. 2d 953, 957 (N.D. Cal.
15    2012) (citing In re Tuli, 172 F.3d at 712).
16                                             ANALYSIS
17           Plaintiff’s allegations of personal jurisdiction in the Complaint are conclusory.
18    Plaintiff alleges that “Defendants are subject to personal jurisdiction in this district”
19    because they
20                   purposefully direct their activities toward and conduct business
                     with consumers throughout the United States, including within
21
                     the State of California and this district, through at least the
22                   Internet based Amazon or eBay e-commerce stores accessible in
                     California and operating under their Seller IDs. [Defaulted
23
                     Defendants] have purposefully directed some portion of their
24                   illegal activities toward consumers in the State of California
                     through the advertisement, offer to sell, sale, and/or shipment of
25
                     infringing goods into California. Plaintiff’s infringement claims
26                   arise out of those activities.
27    Compl. ¶ 6(a); see also id. ¶¶ 22–23 (containing similar allegations). Plaintiff further
28    alleges that the Defaulted Defendants “are individuals and/or business entities of unknown

                                                      4
                                                                                     18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4521 Page 5 of 6



1     makeup, each of whom, upon information and belief, either reside or operate in foreign
2     jurisdictions.” Id. ¶ 10. Plaintiff entirely fails to address the Court’s personal jurisdiction
3     over Defaulting Defendants in its Motion. See generally ECF No. 98.
4           The Court is unable to affirmatively find, on the facts presently before it, that it has
5     personal jurisdiction over Defaulted Defendants.          It appears, from the boilerplate
6     allegations of the Complaint, that Plaintiff is asserting that this Court has specific
7     jurisdiction over Defaulting Defendants. However, the Court has concerns as to whether
8     Defaulted Defendants have purposefully directed their activities to the State of California
9     or have purposefully availed themselves of the privilege of conducting activities in the
10    State of California. See, e.g., Facebook, Inc. v. Pedersen, 868 F. Supp. 2d 953, 957 (N.D.
11    Cal. 2012) (finding lack of personal jurisdiction where foreign defendants’ website did not
12    directly target the forum); DFSB Kollective Co. v. Bourne, 897 F. Supp. 2d 871 (N.D. Cal.
13    2012) (similar).
14          Accordingly, because Plaintiff has failed to meet its burden of establishing that this
15    Court has personal jurisdiction over Defaulting Defendants, the Court DENIES
16    WITHOUT PREJUDICE Plaintiff’s Motion and supporting Request for Judicial Notice.
17                                          CONCLUSION
18          In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
19    Motion and supporting Request for Judicial Notice. Plaintiff SHALL file a supplemental
20    brief, not to exceed fifteen (15) pages in length, within thirty (30) days of the date of the
21    electronic docketing of this Order, detailing why the Court has personal jurisdiction over
22    Defaulted Defendants. Plaintiff MAY refile a motion for default judgment concurrently
23    with the supplemental brief. Should Plaintiff elect not to file a supplemental brief and
24    ///
25    ///
26    ///
27    ///
28    ///

                                                     5
                                                                                    18-CV-823 JLS (JLB)
     Case 3:18-cv-00823-JLS-JLB Document 110 Filed 11/05/20 PageID.4522 Page 6 of 6



1     renew its motion for default judgment in accordance with this Order, the Court will dismiss
2     this action without prejudice as to Defaulted Defendants.
3           IT IS SO ORDERED.
4     Dated: November 5, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                18-CV-823 JLS (JLB)
